DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  10/22/ is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 2, 7, 9, 10, 13, 15, 17, 21 and 23 have been amended. 
Claims 1-3, 5, 7-11, 13, 15-17, 19 and 21-23 are currently pending in the application and are presented to be examined upon their merits. 

Response to Arguments
Specification
	The amendment of the claim from “code” has been changed to “mark”. Thus the objection has been withdrawn.


Rejections Under 35 U.S.C.  112, second paragraph

In regards to 35 U.S.C. 101 
It is maintained that receiving encrypted communication on a proxy server is similar to well-understood routine and conventional functions of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
It is also maintained that a trusted score being calculated based upon physical interactions by a user is similar to well-understood, routine and conventional functions of Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’sclaims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of the claims.”). Performing a transaction based on the encrypted communication is similar to settlement of a contract or legal obligations which considered a certain method or organizing human activity [MPEP 2106.04(a)(2)].








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention (e.g., 1-3, 5, 7-11, 13, 15-17, 19 and 21-23) is directed to a judicial exception) without significantly more.
Under Step 2A, (Prong 1):
The claim(s) recite(s)
".. receiving an encrypted communication on a proxy server, ...performing a transaction with the
proxy server based on the encrypted communication..."

which can be grouped as certain methods of organizing human activity being a fundamental economic practice wherein the encryption communication is being used for the purpose of decreasing the
likelihood of a loss during a transaction (also by authentication) (mitigating risk). Moreover the performance of a transaction may also be a fundamental economic principle related to sales activities
and/or legal transactions following particular rule or instructions.
(Prong 2), the claim does not provide a judicial exception that is integrated into a practical
application because the additional elements, alone or in combination as a whole do not purport
to improve the functioning of a computer itself or provide an improvement to other technology or
technical field but are related in insignificant extra-solution activity (data gathering) to the judicial
exception, [see MPEP 2106.05(g)-see CyberSource, 654 F.3d at 1375],
Under Step 2B: The claim(s) does/do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because the additional elements (i.e., proxy
server, mobile device, processor, memory) are recited at a high level of generality and are similar to
functions of receiving, processing and storing data and/or receiving or transmitting data over a network
which the courts have considered to be well-understood, routine and conventional [see e.g., AliceCorp.,
134 S. Ct at 2360; see also Ultra mercia 1,772 F.3d at 716-17; BuySafe Inc.,v. Google v. Inc., 765 F.3d
1350,1355 (Fed. Cir. 2014)].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692